DETAILED ACTION
This action is in response to RCE filed 5/18/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 8, 9, 11-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over UNO (US 2017/0330391), in view of Narazaki et al. (US 2003/0211866).

As to claim 1, Uno discloses a data acquisition method applied to a vehicle, the method comprising: 
obtaining, by a processor the vehicle [0099], indication information sent by a server, the indication information comprising a data type to be acquired during a driving process of the vehicle and at least one acquisition condition triggering an acquisition of data corresponding to the data type ([0006], [0035], [0042-0043]; “center” = “server”. “at least one of a type of vehicle data to be collected”. “appropriateness of at least one of the type of the vehicle data”. “a conditional expression used when collecting the vehicle data”. “a collection condition for vehicle data from the vehicles to be input to the center”); and 
according to the indication information, when a state of the vehicle meets any one of the at least one acquisition condition [0036-0041], automatically acquiring, by the processor of the vehicle, first data corresponding to the data type ([0020-0023]; “script”); 
wherein the indication information is stored in a task table, and the task table has corresponding identification information ([0042-0043]; “collectable data table” = “task table”); and 
the obtaining, by the processor of the vehicle, indication information sent by a server comprises: 
sending, by the processor of the vehicle, check information to the server according to a preset period, wherein the check information is used to determine whether identification information of a first task table of the server is consistent with identification information of a second task table of the vehicle ([0010], [0012], [0014], [0043], [0048], [0050]; “on condition that a data value range of the vehicle data that satisfies the conditional expression prescribed to the subject vehicle is within range”. “check criterion”. “ranges A3 of set values to be compared with the variables A1in the conditional expressions AA”. “When checking appropriateness of the type of vehicle data designated by the script”), wherein the first task table is a latest task table (inherent property of instant task table);
when the identification information of the first task table is inconsistent with the identification information of the second task table, obtaining the first task table sent by the server ([0049], [0051]; Although Uno teaches not sending the “first task table” when the identification information is inconsistent, one of ordinary skill in the art would have found it obvious to send the first task table when the indication information is inconsistent since that is the only alternative in the event of inconsistent task tables.  Doing so would not have produced any unexpected results nor require undue experimentation),
when the first task table of the server is obtained successfully, deleting the second task table ([0049], [0051]; Although Uno does not explicitly disclose “deleting the second task table”, one of ordinary skill in the art would be familiar with the concept of “to delete” and thus would have found it obvious to delete the second task table if it is a suitable design choice or to save storage space since “to delete” is a well-known, predictable concept that does not require any innovation or nonobvious execution.  Shimizu et al. (US 2020/0327746) is provided below in “References Cited but not Relied Upon” as an exemplary teaching of data deletion).
However, Uno is silent with respect to when the first task table of the server fails to be obtained, repeatedly executing an operation of obtaining the first task table of the server, and when the repeated execution times reach the preset number and the first task table of the server still fails to be obtained, executing data acquisition according to the second task table.
Narazaki discloses a data acquisition method applied to a vehicle that when the first task table of the server fails to be obtained, repeatedly executing an operation of obtaining the first task table of the server until the first task table of the server is successfully obtained, or until the repeated execution times reach a preset number [0047; “if it is determined that the ACK message is not received…the processing from S103 to S105 is repeated until the ACK message is received”]; and when the repeated execution times reach the preset number, carrying out data acquisition according to the second task table [0047; “when the number of transmitting the initialization completion message exceeds the upper limit…error processing is executed”].  Narazaki teaches that this enables data communication without manual intervention [0018].  One of ordinary skill in the art would have found it obvious to provide Uno with Narazaki in order to improve Uno with data communication without manual intervention, as taught by Narazaki.  Further, one of ordinary skill would have found it trivial to modify the error processing to any known, available, finite process, such as carrying out data acquisition according to the second task table.

As to claim 2, Uno further discloses the method according to claim 1, wherein the first task table and the second task table both further comprises attribute information, at least one data acquisition task, and status information (Fig. 2; “Vehicle Type” = “attribute information”. “Data Item to be Acquired” = “data acquisition task”. “Presence/Absence” = “status information”).

As to claim 8, Uno discloses a data acquisition method applied to a server, the method comprising: 
sending indication information to a vehicle, the indication information comprising: a data type to be acquired during a driving process of the vehicle and at least one acquisition condition triggering an acquisition of data corresponding to the data type ([0006], [0035-0042-0043]; “center” = “server”); and 
receiving first data automatically acquired by the vehicle according to the indication information, wherein the first data is data corresponding to the data type [0020-0023]; 
wherein the indication information is stored in a task table, and the task table has corresponding identification information [0042-0043]; and 
the sending indication information to a vehicle comprises: 
receiving check information sent by the vehicle according to a preset period, wherein the check information is used to determine whether identification information of a first task table of the server is consistent with identification information of a second task table of the vehicle ([0010], [0012], [0014], [0043], [0048], [0050]), wherein the first task table is a latest task table (inherent property of instant task table); and
wherein when the identification information of the first task table is inconsistent with the identification information of the second task table, sending the first task table to the vehicle ([0049], [0051], [0056]; Although Uno teaches not sending the “first task table” when the identification information is inconsistent, one of ordinary skill in the art would have found it obvious to send the first task table when the indication information is inconsistent since that is the only alternative in the event of inconsistent task tables.  Doing so would not have produced any unexpected results nor require undue experimentation).

As to claim 9, Uno further discloses the method according to claim 8, wherein the first task table and the second task table both further comprises attribute information, at least one data acquisition task, and status information (Fig. 2; “Vehicle Type” = “attribute information”. “Data Item to be Acquired” = “data acquisition task”. “Presence/Absence” = “status information”).

As to claim 11, Uno further discloses the method according to claim 8, further comprising: according to label information of each of the first data, classifying and storing the first data [0038].

As to claim 12, Uno discloses a data acquisition apparatus applied to a vehicle (Fig. 1), the apparatus comprising: at least one processor (“Vehicle-side script analyzing section”); a communication interface connected to the at least one processor (“Vehicle Network Communication Section”); and a memory communicatively connected to the at least one processor (“Script Storage Section”); wherein, the memory stores instructions executable by the at least one processor which, when executed by the at least one processor, enable the at least one processor to execute the method according to claim 1.

As to claim 13, Uno further discloses the apparatus according to claim 12, wherein the first task table and the second task table both further comprises attribute information, at least one data acquisition task, and status information (Fig. 2; “Vehicle Type” = “attribute information”. “Data Item to be Acquired” = “data acquisition task”. “Presence/Absence” = “status information”).

As to claim 17, Uno discloses a data acquisition apparatus applied to a server (Fig. 1), the apparatus comprising: at least one processor (“Center-side script analyzing section”); a communication interface connected to the at least one processor (“Center Communication Device”); and a memory communicatively connected to the at least one processor (“Script Registering Section”); wherein, the memory stores instructions executable by the at least one processor which, when executed by the at least one processor, enable the at least one processor to execute the method according to claim 8.

As to claim 18, Uno discloses a data acquisition system (Fig. 1), comprising: a vehicle (300) and a server (100), wherein the vehicle is configured to: 
obtain indication information sent by the server, the indication information comprising: a data type to be acquired during a driving process of the vehicle and at least one acquisition condition triggering an acquisition of data corresponding to the data type ([0006], [0035], [0042-0043]), and 
according to the indication information, when a state of the vehicle meets any one of the at least one acquisition condition ([0036-0041]), automatically acquire first data corresponding to the data type ([0020-0023]); 
wherein the indication information is stored in a task table, and the task table has corresponding identification information ([0042-0043]; “collectable data table” = “task table”);
the vehicle is further configured to:
send check information to the server according to a preset period, wherein the check information is used to determine whether identification information of a first task table of the server is consistent with identification information of a second task table of the vehicle acquired from the server and the stored in the vehicle ([0010], [0012], [0014], [0043], [0048], [0050]; “on condition that a data value range of the vehicle data that satisfies the conditional expression prescribed to the subject vehicle is within range”. “check criterion”. “ranges A3 of set values to be compared with the variables A1in the conditional expressions AA”. “When checking appropriateness of the type of vehicle data designated by the script”), wherein the first task table is a latest task table, wherein the first task table is a latest task table (inherent property of instant task table);
when the identification information of the first task table is inconsistent with the identification information of the second task table, obtaining the first task table sent by the server ([0049], [0051]; Although Uno teaches not sending the “first task table” when the identification information is inconsistent, one of ordinary skill in the art would have found it obvious to send the first task table when the indication information is inconsistent since that is the only alternative in the event of inconsistent task tables.  Doing so would not have produced any unexpected results nor require undue experimentation),
when the first task table of the server is obtained successfully, deleting the second task table ([0049], [0051]; Although Uno does not explicitly disclose “deleting the second task table”, one of ordinary skill in the art would be familiar with the concept of “to delete” and thus would have found it obvious to delete the second task table if it is a suitable design choice or to save storage space since “to delete” is a well-known, predictable concept that does not require any innovation or nonobvious execution.  Shimizu et al. (US 2020/0327746) is provided below in “References Cited but not Relied Upon” as an exemplary teaching of data deletion).
However, Uno is silent with respect to when the first task table of the server fails to be obtained, repeatedly executing an operation of obtaining the first task table of the server, and when the repeated execution times reach the preset number and the first task table of the server still fails to be obtained, executing data acquisition according to the second task table.
Narazaki discloses a data acquisition method applied to a vehicle that when the first task table of the server fails to be obtained, repeatedly executing an operation of obtaining the first task table of the server until the first task table of the server is successfully obtained, or until the repeated execution times reach a preset number [0047; “if it is determined that the ACK message is not received…the processing from S103 to S105 is repeated until the ACK message is received”]; and when the repeated execution times reach the preset number, carrying out data acquisition according to the second task table [0047; “when the number of transmitting the initialization completion message exceeds the upper limit…error processing is executed”].  Narazaki teaches that this enables data communication without manual intervention [0018].  One of ordinary skill in the art would have found it obvious to provide Uno with Narazaki in order to improve Uno with data communication without manual intervention, as taught by Narazaki.  Further, one of ordinary skill would have found it trivial to modify the error processing to any known, available, finite process, such as carrying out data acquisition according to the second task table; and 
the server is configured to execute the method according to claim 8.

As to claim 19, Uno discloses a non-transitory computer readable storage medium (Fig. 1; “Script Storage Section”), storing a computer instruction for enabling a computer to: 
obtain, by the processor of the vehicle [0099], indication information sent by a server, the indication information comprising: a data type to be acquired during a driving process of the vehicle and at least one acquisition condition triggering an acquisition of data corresponding to the data type ([0006], [0035], [0042-0043]); and 
according to the indication information, when a state of the vehicle meets any one of the at least one acquisition condition ([0036-0041]), automatically acquire, by the processor of the vehicle, first data corresponding to the data type ([0020-0023]); 
wherein the indication information is stored in a task table, and the task table has corresponding identification information ([0042-0043]; “collectable data table” = “task table”); and 
the obtaining, by the processor of the vehicle, indication information sent by a server comprises: 
sending, by the processor of the vehicle, check information to the server according to a preset period, wherein the check information is used to determine whether identification information of a first task table of the server is consistent with identification information of a second task table of the vehicle ([0010], [0012], [0014], [0043], [0048], [0050]; “on condition that a data value range of the vehicle data that satisfies the conditional expression prescribed to the subject vehicle is within range”. “check criterion”. “ranges A3 of set values to be compared with the variables A1in the conditional expressions AA”. “When checking appropriateness of the type of vehicle data designated by the script”), wherein the first task table is a latest task table (inherent property of instant task table);
when the identification information of the first task table is inconsistent with the identification information of the second task table, obtaining the first task table sent by the server ([0049], [0051]; Although Uno teaches not sending the “first task table” when the identification information is inconsistent, one of ordinary skill in the art would have found it obvious to send the first task table when the indication information is inconsistent since that is the only alternative in the event of inconsistent task tables.  Doing so would not have produced any unexpected results nor require undue experimentation),
when the first task table of the server is obtained successfully, deleting the second task table ([0049], [0051]; Although Uno does not explicitly disclose “deleting the second task table”, one of ordinary skill in the art would be familiar with the concept of “to delete” and thus would have found it obvious to delete the second task table if it is a suitable design choice or to save storage space since “to delete” is a well-known, predictable concept that does not require any innovation or nonobvious execution.  Shimizu et al. (US 2020/0327746) is provided below in “References Cited but not Relied Upon” as an exemplary teaching of data deletion).
However, Uno is silent with respect to when the first task table of the server fails to be obtained, repeatedly executing an operation of obtaining the first task table of the server, and when the repeated execution times reach the preset number and the first task table of the server still fails to be obtained, executing data acquisition according to the second task table.
Narazaki discloses a data acquisition method applied to a vehicle that when the first task table of the server fails to be obtained, repeatedly executing an operation of obtaining the first task table of the server until the first task table of the server is successfully obtained, or until the repeated execution times reach a preset number [0047; “if it is determined that the ACK message is not received…the processing from S103 to S105 is repeated until the ACK message is received”]; and when the repeated execution times reach the preset number, carrying out data acquisition according to the second task table [0047; “when the number of transmitting the initialization completion message exceeds the upper limit…error processing is executed”].  Narazaki teaches that this enables data communication without manual intervention [0018].  One of ordinary skill in the art would have found it obvious to provide Uno with Narazaki in order to improve Uno with data communication without manual intervention, as taught by Narazaki.  Further, one of ordinary skill would have found it trivial to modify the error processing to any known, available, finite process, such as carrying out data acquisition according to the second task table.

As to claim 20, Uno discloses a non-transitory computer readable storage medium (Fig. 1; “Script Registering Section”), storing a computer instruction for enabling a computer to: 
send indication information to a vehicle, the indication information comprising: a data type to be acquired during a driving process of the vehicle and at least one acquisition condition triggering an acquisition of data corresponding to the data type ([0006], [0035], [0042-0043]); and 
receive first data automatically acquired by the vehicle according to the indication information, wherein the first data is data corresponding to the data type ([0020-0023]); 
wherein the indication information is stored in a task table, and the task table has corresponding identification information [0042-0043]; and 
the sending indication information to a vehicle comprises:
receiving check information sent by the vehicle according to a preset period, wherein the check information is used to determine whether identification information of a first task table of the server is consistent with identification information of a second task table of the vehicle ([0010], [0012], [0014], [0043], [0048], [0050]), wherein the first task table is a latest task table (inherent property of instant task table); and
when the identification information of the first task table is inconsistent with the identification information of the second task table, obtaining the first task table sent by the server ([0049], [0051]; Although Uno teaches not sending the “first task table” when the identification information is inconsistent, one of ordinary skill in the art would have found it obvious to send the first task table when the indication information is inconsistent since that is the only alternative in the event of inconsistent task tables.  Doing so would not have produced any unexpected results nor require undue experimentation).

Claims 3-5, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Uno, in view of Narazaki, further in view of SALLES (US 2020/0137142).

As to claim 3, Uno discloses the claimed invention, as shown above.  However, it is silent with respect to wherein the indication information further comprises a weight corresponding to each of the at least one acquisition condition.
Salles discloses a data acquisition method applied to a vehicle wherein the indication comprises a weight corresponding to each of at least one acquisition condition ([0032, 0035-0036], [0047]; “weight” = “critical/non-critical”, “hierarchy”).  Salles teaches that the weight enables efficient allocation of network resources ([0032, 0037-0038], [0048]).  It would have been obvious to one of ordinary skill in the art to provide Uno with Salles in order to enable efficient allocation of network resources, as taught by Salles.

As to claims 4 and 5, Uno discloses the method according to claim 3, further comprising: packaging at least one first data meeting the acquisition condition respectively to obtain at least one data packet, wherein each of the at least one data packet corresponds to its own acquisition condition (Uno, [0067-0071]).  While Salles further discloses when network strength of the vehicle is greater than or equal to a first threshold, sending each of the at least one data packet to the server (Salles, [0051]); and when the network strength of the vehicle is less than the first threshold, determining a target data packet according to the weight of the acquisition condition corresponding to each of the at least one data packet and sending the target data packet to the server (Salles, [0032], [0048]);
saving remaining data packets except the target data packet of the data packet in the vehicle, and sending the remaining data packets to the server when the network strength is greater than or equal to the first threshold (Salles, [0032], [0048], [0051]); wherein the saving remaining data packets except the target data packet of the data packet in the vehicle comprises: when storage space of the vehicle is sufficient to store the remaining data packets, saving the remaining data packets in the vehicle (Salles, [0039-0040]); and when the storage space of the vehicle is not enough to store the remaining data packets, obtaining a second data packet whose weight is smaller than those of the remaining data packets and/or whose generation time is earlier than those of the remaining data packets from data packets currently stored in the vehicle, storing the remaining data packets in the vehicle and covering the second data packet (Salles, [0029], [0048-0049]).
The combination of Uno and Salles would be an obvious pairing of data acquisition and data transmission as applied to a vehicle because Uno is silent with respect to data utilization after said data has been collected.  One of ordinary skill in the art would have found it obvious to provide Uno with a secondary data utilization teaching in order to fully benefit from the data collected.  Such provision would not have produced unexpected results or required undue experimentation since it combines two independent, well-known system functions.

As to claim 10, Uno discloses the claimed invention, as shown above.  However, it is silent with respect to wherein the indication information further comprises a weight corresponding to each of the at least one acquisition condition.
Salles discloses a data acquisition method applied to a vehicle wherein the indication comprises a weight corresponding to each of at least one acquisition condition ([0032, 0035-0036], [0047]; “weight” = “critical/non-critical”, “hierarchy”).  Salles teaches that the weight enables efficient allocation of network resources ([0032, 0037-0038], [0048]).  It would have been obvious to one of ordinary skill in the art to provide Uno with Salles in order to enable efficient allocation of network resources, as taught by Salles.

As to claim 14, Uno discloses the claimed invention, as shown above.  However, it is silent with respect to wherein the indication information further comprises a weight corresponding to each of the at least one acquisition condition.
Salles discloses a data acquisition method applied to a vehicle wherein the indication comprises a weight corresponding to each of at least one acquisition condition ([0032, 0035-0036], [0047]; “weight” = “critical/non-critical”, “hierarchy”).  Salles teaches that the weight enables efficient allocation of network resources ([0032, 0037-0038], [0048]).  It would have been obvious to one of ordinary skill in the art to provide Uno with Salles in order to enable efficient allocation of network resources, as taught by Salles.

As to claims 15 and 16, Uno discloses the method according to claim 14, further comprising: packaging at least one first data meeting the acquisition condition respectively to obtain at least one data packet, wherein each of the at least one data packet corresponds to its own acquisition condition (Uno, [0067-0071]).  While Salles further discloses when network strength of the vehicle is greater than or equal to a first threshold, sending each of the at least one data packet to the server (Salles, [0051]); and when the network strength of the vehicle is less than the first threshold, determining a target data packet according to the weight of the acquisition condition corresponding to each of the at least one data packet and sending the target data packet to the server (Salles, [0032], [0048]);
saving remaining data packets except the target data packet of the data packet in the vehicle, and sending the remaining data packets to the server when the network strength is greater than or equal to the first threshold (Salles, [0032], [0048], [0051]); wherein the saving remaining data packets except the target data packet of the data packet in the vehicle comprises: when storage space of the vehicle is sufficient to store the remaining data packets, saving the remaining data packets in the vehicle (Salles, [0039-0040]); and when the storage space of the vehicle is not enough to store the remaining data packets, obtaining a second data packet whose weight is smaller than those of the remaining data packets and/or whose generation time is earlier than those of the remaining data packets from data packets currently stored in the vehicle, storing the remaining data packets in the vehicle and covering the second data packet (Salles, [0029], [0048-0049]).
The combination of Uno and Salles would be an obvious pairing of data acquisition and data transmission as applied to a vehicle because Uno is silent with respect to data utilization after said data has been collected.  One of ordinary skill in the art would have found it obvious to provide Uno with a secondary data utilization teaching in order to fully benefit from the data collected.  Such provision would not have produced unexpected results or required undue experimentation since it combines two independent, well-known system functions.

Response to Arguments
Applicant’s arguments filed 5/18/2022 have been considered and are found to be unpersuasive.  Applicant argues for a much narrower interpretation of “automatically” than the broadest, reasonable interpretation.  For example, the method disclosed in Uno is performed by a computer script, a script being an automated computer process that “automatically” performs the function in question, which in this case is the “first data”.
As to applicant’s argument that Uno does not disclose “wherein the first task table is a latest task table”, said argument is not persuasive because absent other contextual limitations, the task table being used in any given process is inherently the “latest task table” since it is the most recently, i.e., latest, used one.
As to applicant’s arguments with respect to Shimizu, Narazaki, and SALLES, those references are not relied upon to teach the argued limitations, therefore said arguments are moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimizu et al. (US 2020/0327746) discloses data deletion teachings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269. The examiner can normally be reached 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664